Citation Nr: 1414439	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-37 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

 Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to January 1987. 

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in February 2008.  A statement of the case (SOC) was issued in August 2009 and a substantive appeal was received in October 2009. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

An August 2006 VA examination report reveals that the Veteran has been diagnosed as having degenerative joint disease and degenerative disc disease of the lumbosacral spine.  Thus, a current low back disability has been demonstrated.  There remains, however, the question of a link to service.  

A VA examination was conducted in August 2006, but the examiner was unable to render a nexus opinion without resort to speculation.  In his October 2009 substantive appeal, the Veteran argued that the examination was inadequate and that a new examination was required.  It appears that the RO scheduled the Veteran for another examination, but a July 2012 supplemental statement of the case reflects that the Veteran failed to appear for an examination that same month.  To date the Veteran has offered no explanation.

The Board stresses that VA's duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  The record as it stands does not include sufficient information to allow for informed appellate review.  Further action is necessary and the Veteran and his representative are hereby notified that when a claimant fails, without good cause, to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  It is anticipated that the Veteran will cooperate with VA in its efforts to assist him with a new examination as he requested. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for a spine examination to determine the etiology of his current low back disability.  It is imperative that the claims file be made available to and be reviewed by the examiner.  A diagnosis for the Veteran's current low back disorder(s) should be furnished. 

The examiner's response to the following is requested:

     a) Assuming that the Veteran did not have a preexisting low back disorder at the time of his entrance into service in October 1986, were the back complaints documented in service treatment records manifestations of his current low back disability?  

     b)  Assuming that the Veteran did have a preexisting low back disorder at the time of his entrance into service in October 1986, was there a permanent increase in severity of such preexisting low back disability during service (as opposed to temporary flare-ups)?

Detailed reasons for the opinion should be offered.  If the examiner concludes that the opinions requested cannot be answered without resort to mere speculation, the examiner should explain why.

In the event the Veteran fails to report for the examination, the claims file should nevertheless be forwarded to an appropriate VA examiner for review and a response to the above posed question.  

2.  Thereafter, the RO should readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


